

115 HR 4730 IH: Clean Air Contingency Measures Act of 2018
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4730IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Ms. McSally (for herself, Mr. Schweikert, Mr. Biggs, Mr. Gosar, and Mr. Issa) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Clean Air Act with respect to nonattainment plan provisions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Air Contingency Measures Act of 2018. 2.AmendmentSection 172(c)(9) of the Clean Air Act (42 U.S.C. 7502(c)(9)) is amended by adding at the end the following: Nothing in this Act precludes, with respect to any plan or plan provision, the inclusion and approval of contingency measures that are or may be implemented or take effect prior to the area involved failing to make reasonable further progress or to attain any national primary ambient air quality standard by the applicable attainment date..
		